Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This application is in condition for allowance except for the presence of claims 11-19 directed to the method of installation which was non-elected without traverse.  Accordingly, claims 11-19 have been cancelled.
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggests a dynamic acoustic drop ceiling system comprising a plurality of acoustic drop ceiling products having an edge configured to be modified and deformed to return to its original shape; a square backer panel in an opaque material configured with an indent to accept said edge in the deformed shape and hold it in place in the edge’s original shape. Both the backer panel and the acoustic drop ceiling products are configured so that when installed the backer panel is parallel to a ceiling and will block the entire view of the ceiling from directly below as recited within the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633